--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is made to be effective on and as of
January 1, 2014 (the "Effective Date") by and between China Northern Medical
Device, Inc. (the “Company”), a Nevada corporation, with offices at Centrum
Offices, 38 Queen Street, Glasgow, UK G1 3DX, and Sotirios Leontaritis, an
individual residing at of Sokratous 46, Paleo Faliro, Athens, Greece
17563  (“the Consultant”).


RECITALS


1.  
The Company wishes to assure itself of the services of the Consultant for the
period provided in this Agreement.



           2.
The Consultant is willing to provide services to the Company in accordance
with/under the terms and conditions set forth in this Agreement.



OPERATIVE PROVISIONS


In consideration of the above recitals, which are incorporated into and
are/deemed a material part of the operative provisions of this Agreement, and of
the promises, covenants and conditions stated herein, the Company and the
Consultant hereby agree as follows:


1.           POSITION AND RESPONSIBILITIES.


1.1           During the period of this Agreement, the Consultant agrees to
provide the services as Chief Executive Officer and President for the Company
and the Company’s wholly-owned subsidiaries as required (collectively referred
to as “the Companies”). The Consultant shall render services to the Companies,
and shall have such responsibilities, duties and authority, as may from time to
time be assigned to the Consultant by the Companies’ Boards of Directors (“the
Board”), and will devote all such time and activity as will be required
diligently to satisfy such responsibilities, which shall be conducted at the
offices of the Consultant and such other places as deemed effective by the
Board.  The Consultant may engage in other activities and endeavors as he may
elect, so long as such activities do not directly compete with the
Companies.  It is expressly understood and agreed between the parties to this
Agreement/hereto that any involvement with another Company which shall be in the
business of prosthetics, orthotics, diabetics and rehabilitation clinics and
technology shall be deemed to be in direct competition with the Companies.


2.           TERM


2.1           The period of the Consultant's services under this Agreement shall
be deemed to have commenced on the Effective Date and shall continue for a
period of three (3) years thereafter (the “Term”), and may be extended for such
term as may be mutually agreed between the parties.



 
1

--------------------------------------------------------------------------------

 

3.           COMPENSATION BENEFITS AND REIMBURSEMENT.


3.1           The Consultant shall receive cash compensation of $5,000 US and a
stock award of 1,000,000 shares of common stock of the Company in consideration
of his services as an officer and director for the period from September 10,
2013 to December 31, 2013.


3.2           The Consultant shall earn as compensation $60,000 per annum,
payable in equal monthly installments of $5,000 commencing on January 1, 2014
and continuing for the term of this contract. ("Consultant’s Fee").


3.3           The Company shall pay or reimburse Consultant for all reasonable
travel, and other reasonable expenses incurred by Consultant in performance of
Consultant's obligations under this Agreement, provided that all long distance
travel and other extraordinary expenses are approved by the Company prior to
incurrence of the same.


3.4           The Consultant shall be entitled to participate in the Company’s
incentive stock option plans, if any, and to receive stock awards and other
incentives, which shall be agreed between the Consultant and the Company.  The
Consultant shall also be entitled to participate in any health, medical and
dental plans which the Company may implement during the Term or the extension
hereof.




4.           TERMINATION.


 
4.1
This Agreement may be terminated only under the following circumstances:



(a) Notice.  The Company may terminate this Agreement upon thirty (30) days
prior written notice delivered to Consultant.


(b) Death.  The Consultant’s services hereunder shall terminate upon his death.


(c) Cause.  Either party shall have the right to terminate this Agreement for
cause.  “Termination for Cause" for the Company shall mean termination because
of Consultant's material failure or willful neglect to perform Consultant’s
stated duties /duties stated herein, or failure to cure such material failure or
willful neglect within ten (10) days after delivery of written notice specifying
the alleged material failure or willful neglect, conviction of a felony, or any
other willful or material breach of this Agreement. For purposes of this
Article, no act, or the failure to act, on Consultant's part shall be "willful"
unless done, or omitted to be done, not in good faith and without reasonable
belief that the action or omission was in the best interest of the Company or
its affiliates.  “Termination for Cause" for Consultant shall mean termination
because of the Company's material failure to abide by the terms of this
Agreement.



 
2

--------------------------------------------------------------------------------

 

(d) Termination by the Consultant.  The Consultant may terminate his employment
hereunder for Good Reason.  For purposes of this Agreement, a “Good Reason”
shall mean (A) the breach by the Company in any material respect of any material
provision of this Agreement (including, but not limited to, the provisions of
Sections 3) which breach has not been cured within ten (10) days after delivery
of notice of such noncompliance that has been given by Consultant to the
Company, or (B) any purported termination of Consultant’s employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 6.1 hereof (and for purposes of this Agreement no such purported
termination shall be effective).


(e) Disability.  If, as a result of Consultant's inability to perform
substantially all of his duties hereunder by reason of a physical or mental
disability or infirmity (i) for a continuous period of two (2) full months or
(ii) at such earlier time as Consultant submits satisfactory medical evidence
that he has a physical or mental disability or infirmity which will likely
prevent him from returning to the performance of his work duties for two (2)
months or longer (a "Disability"), the Company may terminate this
Agreement.  The date of such Disability shall be the last day of such two-month
period, or the day on which Consultant submits such satisfactory medical
evidence, as the case may be.




5.           NOTICE.


5.1           Notice of Termination.  Any purported termination of this
Agreement by the Company or by Consultant (other than termination pursuant to
subsection (b) of Section 4.1) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 12.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon,
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of this Agreement under the provision so
indicated.


5.2           Date of Termination.  “Date of Termination” shall mean (i) if this
Agreement is terminated by the death of Consultant, the date of his death, (ii)
if this Agreement is terminated pursuant to subsection (e) of Section 4.2 above,
the date of disability referred to in said subsection, and (iii) if this
Agreement is terminated pursuant to subsections (a), (c) or (d) of Section 4.1
above, the date specified in the Notice of Termination; provided, however, that
if within thirty (30) days after any Notice of Termination is given, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be the date on
which the dispute is finally determined, either by mutual written agreement of
the parties, by a binding and final arbitration award, or by a final judgment,
order or decree of a court of competent jurisdiction (the time for appeal
therefrom having expired and no appeal having been perfected).


6.           CONFIDENTIALITY.


6.1 Concurrent with the execution of this Agreement, the parties entered into a
Confidentiality Agreement dated January 1, 2014.  The obligations set forth
under such Confidentiality Agreement shall be deemed to be obligations of
Consultant under this Agreement.  Failure to abide by the terms of the
Confidentiality Agreement shall be deemed to constitute Cause under Subsection
4.1(b) above.


 
3

--------------------------------------------------------------------------------

 
7.           EFFECT ON PRIOR AGREEMENTS.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between Company and Consultant, except for the
Confidentiality Agreement referred to in Section 6 above.


8.           MODIFICATION AND WAIVER.


                8.1    This Agreement shall not be modified or amended except by
an instrument in writing signed by the parties hereto.


8.2    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each written waiver shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.


9.           SEVERABILITY.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent (consistent with
law) continue in full force and effect.


10.           HEADINGS FOR REFERENCE ONLY.


The headings of articles and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


11.           GOVERNING LAW


This Agreement shall be governed by and be construed under the laws of the State
of Nevada without regard to the choice of law principles of that state. In the
event of any dispute between the parties with respect to this Agreement or the
performance of the parties' obligations thereunder, such dispute shall be
instituted and prosecuted in the courts of Nevada and the parties hereby consent
to the jurisdiction of such courts, and waive any disputes they may have to a
change of venue.


 
4

--------------------------------------------------------------------------------

 
12.           NOTICES.


Any notice or other communication required or which may be given hereunder shall
be in writing and shall be  hand delivered, telegraphed, telexed, or transmitted
by facsimile, or sent by certified, registered or express mail, or postage
prepaid, and shall be deemed given when so delivered personally, telegraphed,
telexed or sent/transmitted by facsimile, or if mailed, two (2) days after the
date of mailing, addressed as follows:


If to Company:                      China Northern Medical Device, Inc.
Contact – Nikolaos Karadas
(+44) 0808 178 4373
Centrum Offices,
38 Queen Street, Glasgow,
UK G1 3DX


If to Consultant:                   Sotirios Leontaritis
Sokratous 46,
Paleo Faliro,
           Athens, Greece 17563


13.       ARBITRATION OF DISPUTES.


a.           Arbitration. All Arbitration Claims (defined below) between the
parties shall be resolved by submission to final and binding arbitration at the
Las Vegas, Nevada offices of the American Arbitration Association (“AAA”).  The
parties may agree on a retired judge from the AAA panel. If they are unable to
agree, an arbitrator shall be selected in accordance with the rules and
procedures of the AAA. The parties agree that arbitration must be initiated
within sixty (60) days after a party delivers a notice of intention to arbitrate
pursuant to Subsection 14(b)) below.


b.           Initiation of Arbitration: Submission Agreement. Any party to this
Agreement may initiate arbitration of a dispute subject to this Paragraph, by
sending written notice of an intention to arbitrate by registered or certified
mail to all other parties and to the AAA. The notice shall contain a description
of the Arbitration Claim(s) asserted by the party, the amount involved and the
remedy sought. In the event a demand for arbitration is made by any party to
this Agreement, the parties agree to execute a Submission Agreement provided by
the AAA, in a form customarily used by the AAA, setting forth (i) the rights of
the parties if the matter is arbitrated and (ii) the rules and procedures to be
followed at the arbitration hearing. Notwithstanding anything to the contrary
contained in this Agreement, each party shall bear its own legal, consulting and
expert witness fees in connection with any arbitration proceeding under this
Paragraph.


c.           One-Year To Initiate Arbitration Claim.  The parties agree that
arbitration must be initiated within one (1) year after the occurrence of the
events on which any Arbitration Claim is based, and a party's failure to
initiate arbitration within such one-year period constitutes an absolute bar to
the institution of any new proceedings the institution of any new arbitration
proceedings relating to those events.


 
5

--------------------------------------------------------------------------------

 
d.           “Arbitration Claim” Defined. For purposes of this Agreement,
"Arbitration Claim" shall mean any contract, tort, statutory or other claim,
demand, cause of action, or dispute asserted by any party to this Agreement
against any other party to this Agreement, arising out of or related to (i) this
Agreement or any modification, amendment or supplement thereof, or (ii) the
relationship between the parties as created hereunder.
 
 
c.           Intent of the Parties - Adequate Consideration.  By this provision,
it is the intent of the parties to establish procedures to accomplish the
informal and inexpensive resolution of any Arbitration Claim between the parties
without resort to litigation. The parties agree that their mutual, binding
promises to arbitrate any Arbitration Claim between them represents valuable and
adequate consideration for the enforceability of this provision.


NOTICE:                      BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING
TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE "ARBITRATION OF
DISPUTES" PROVISION DECIDED BY NEUTRAL ARBITRATION, AND YOU ARE GIVING UP ANY
RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR BY TRIAL.
BY INITIALING IN THE SPACE BELOW YOU ARE WAIVING YOUR JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL, UNLESS THOSE RIGHTS ARE SPECIFICALLY INCLUDED OR PROVIDED
FOR IN THE "ARBITRATION OF DISPUTES" PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER NEVADA LAW. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.


WE HAVE READ AND UNDERSTOOD THE FOREGOING AND AGREE TO SUBMIT ANY DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THIS "ARBITRATION OF DISPUTES" PROVISION
TO NEUTRAL ARBITRATION.
 

            Company's Initials   Consultant's Initials            

 
15.   ASSIGNMENT.


This Agreement shall be binding upon, and shall inure to the benefit of, the
parties, and their respective successors, assigns, heirs and
representatives.  Notwithstanding the foregoing, however, Consultant may not
assign any of Consultant’s, or delegate any of Consultant’s duties hereunder.
The Company may assign this Agreement upon notice to Consultant without securing
Consultant's prior written consent in connection with any sale of substantially
all of the Company's assets or if the Company merges into or consolidates with
another business entity.

 
6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement
to be effective on and as of the Effective Date stated herein above.
 



   
“CONSULTANT”
   
“THE COMPANY”
     
China Northern Medical Device, Inc., a Nevada corporation
 
“Sotirios Leontaritis”
 
“Nicolaos Kardaras”
 
Sotirios Leontaritis
 
Name: Nikolaos Kardaras
     
Title:           Secretary


 
7

--------------------------------------------------------------------------------

 
